FILED
                                                                   JULY 28, 2016
                                                           In the Office of the Clerk of Court
                                                          WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

                                            )
 STATE OF WASHINGTON,                       )        No. 32454-1-111
                                            )
                       Respondent,          )
                                            )
        v.                                  )
                                            )        UNPUBLISHED OPINION
 LISA MARIE MUMM,                           )
                                            )
                       Appellant.           )

       FEARING, C.J. - Lisa Marie Mumm appeals her convictions for three counts of

delivery of the controlled substance, methamphetamine. We affirm her convictions, but

vacate school bus zone sentence enhancements and remand for review of discretionary

legal financial obligations.

                                       FACTS

       In November 2012, the North Central Washington Narcotics Task Force

commenced use of Lyle Long as a criminal informant. Long wished to ameliorate
No. 32454-1-111
State v. Mumm


charges of three counts of delivery of OxyContin by his cooperation with law

enforcement.

      On December 7, 2012, at the behest of the narcotics task force, Lyle Long sought

to purchase methamphetamine from Lisa Marie Mumm. Before journeying to Lisa

Mumm's home, Long met with task force members, who searched him and his car. After

the searches, the task force issued Long marked buy money.

      Lyle Long traveled to Lisa Mumm's residence and knocked on the front door.

Narcotics task force agents Jeff Prock and Seth Thomas followed and observed Long

enter Mumm's house at 95 Old Riverside Highway, Omak. Prock next observed a blonde

woman exit the Mumm residence, approach a white Chevrolet Tahoe sports utility

vehicle (SUV), briefly speak with the person in the SUV, and then reenter the house.

Thomas identified the woman as Lisa Mumm. Long later identified the person in the

Tahoe as Christian Aquino Gonzales. According to Long, Mumm carried a half gram of

methamphetamine on her return inside the home. She separated some of the

methamphetamine for her personal use and gave some of the drug to Long.

      Three minutes after Lisa Mumm's exchange at the Chevrolet Tahoe, Lyle Long

exited Mumm's residence. Narcotics task force officers again searched Long, his wife,

and Long's vehicle and found no contraband or excess money. Long handed the task


                                           2
No. 32454-1-III
State v. Mumm


force a small plastic bag with a "crystal-like substance in it." Report of Proceedings (RP)

at 205. The substance tested positive as methamphetamine.

       On January 4, 2013, Lyle Long returned to Lisa Marie Mumm's residence to

purchase methamphetamine. Prior to Long's meeting with Mumm, task force member

Seth Thomas searched Long and found no excess currency or contraband. After Long

entered Mumm's home, Mumm exited the residence and entered a blue Ford Explorer.

Long called and told Thomas that Mumm directed Long to drive to Gene's Harvest Foods

in Omak. Long left Mumm's home and headed, in his own car, to the Omak grocery

store. Thomas surreptitiously followed.

       Once he arrived at Gene's Harvest Foods, Lyle Long again called law enforcement

officer Seth Thomas and informed Thomas that Mumm intended to meet a supplier to

acquire methamphetamine. Thomas observed a blue Ford Explorer, owned by Lisa

Mumm's boyfriend, Robert Watts, enter Gene's Harvest Foods' parking lot. Long

observed Robert Watts driving the Explorer. Task force member Thomas saw a woman

in a black coat and a ball cap exit the passenger side of the Explorer and approach Long's

vehicle. Detective Brian Bowling, who also observed the rendezvous, identified the

woman as Lisa Mumm. Long paid money to Mumm. Thomas saw the same woman

return to the Explorer and pivot into the grocery store.


                                             3
No. 32454-1-III
State v. Mumm


      As Lyle Long paid Lisa Mumm and before she entered the grocery store, the white

Chevrolet Tahoe present during the December 7 sale, entered Gene's Harvest Foods'

front parking lot. As Mumm entered the grocery store, Long phoned narcotics agent Seth

Thomas and informed him that Mumm became frightened and shifted the consummation

of the sale to the far side of the store building. Thomas observed Long's vehicle move to

the other side of the building. Detective Brian Bowling observed Mumm's vehicle move.

      On the far side of Gene's Harvest Foods' building, Lyle Long exited his car. Lisa

Marie Mumm weighed the methamphetamine in her car and handed the drugs to Robert

Watts, who tendered the controlled substance to Long. Long drove from the store and

met task force officers at another site. Long delivered Seth Thomas a small bag of

methamphetamine, after which Thomas searched Long's person and found no excess

money or other contraband.

      On January 30, 2013, North Central Washington Narcotics Task Force members

Seth Thomas and Brian Bowling met with Lyle Long. Long explained that he attempted

contact with Lisa Mumm and, in response, received text messages from Melissa Starzyk,

Mumm's roommate. Long and Starzyk exchanged text messages about Long's

purchasing methamphetamine, but the two could not arrange a convenient time for a




                                            4
No. 32454-1-111
State v. Mumm


transaction. During one of his texts to Starzyk, Long gratuitously sent Starzyk a

photograph of his penis.

       On February 1, 2013, Lisa Marie Mumm sold methamphetamine to Lyle Long for

a third and final time. Narcotics agent Seth Thomas searched Long before the

transaction. Thomas found no money or contraband on Long. Detective Brian Bowling

searched Long's car and found no money or contraband. Thomas provided purchase

money to Long. Seth Thomas followed Long to Mumm's house. Inside Mumm's

residence, Long paid Mumm, and the two agreed to meet at a park in Riverside for

delivery of the methamphetamine.

      Lisa Marie Mumm left her Omak house in Robert Watts' blue Ford Explorer and

journeyed to Christian Aquino's home to retrieve methamphetamine. Long traveled to

Riverside and waited twenty minutes. Lisa Mumm called Long and changed the delivery

site from a park in Riverside to the intersection of Bide-A-Wee Street and Old Riverside

Highway, halfway between the towns of Riverside and Omak. Melissa Starzyk, in the

Ford Explorer, met Long at the intersection. Starcyk passed Long a magazine with

methamphetamine therein.

      On February 1, Lyle Long later met task force member Seth Thomas and

transferred to him the bag of methamphetamine. Agent Thomas searched Long and


                                            5
l
i


I   No. 32454-1-III

I   State v. Mumm


    found $20 in Long's hat. Long lied and told Thomas the money was for purchase of milk

    for his son. Following questioning, Long admitted the money belonged to the task force.

    Long admitted that he purchased a smaller amount of methamphetamine in return for

    Lisa Mumm returning him $20.

          As a result of his attempt to retain $20, the North Central Washington Narcotics

    Task Force arrested Lyle Long for theft and uttering a false statement to a public servant.

    Long pied guilty to both charges and to two counts of delivery of a controlled substance.

    At the time of Lisa Mumm' s trial, Long had yet to be sentenced, but he anticipated

    receiving a forty-month drug offender sentencing alternative sentence. After the

    February 1 sale, the task force ceased utilizing Long as an informant.

           On February 6, 2013, Brian Bowling and Seth Thomas met with Lisa Mumm and

    Roberts Watts and showed them a photo montage. Mumm identified a photograph of

    Christian Aquino Gonzales and disclosed that she purchased methamphetamine from him

    on a regular basis. Mumm declared that she "normally [buys] a teener or an eight-ball,

    never large amounts." RP at 316. Mumm added that she sometimes buys drugs seven

    times daily from Gonzales.

          On February 21, 2013, the narcotics task force arrested Lisa Marie Mumm at

    Okanogan's Bingo Casino. Officers seized the blue Ford Explorer that Mumm then


                                                 6
No. 32454-1-111
State v. Mumm


drove.

         Omak School District Transportation Supervisor Dan Wood provided narcotics

agent Seth Thomas a list of school district bus stops with their addresses. With a

Rolatape Model 34 rolling wheel measuring tape, Thomas measured the distance between

the nearest bus stop and the location of each methamphetamine sale by Lisa Mumm. The

distance from 95 Old Riverside Highway, the site of the December 7 sale, to the closest

bus stop was 463 feet. The distance from Gene's Harvest Food, the site of the January 4

sale, to the nearest bus stop was 450 feet. The distance from Christian Aquino's

residence; where Mumm got the methamphetamine for the February 1 sale, to a bus stop

was 509 feet. The intersection of Bide-A-Wee Street and Old Riverside Highway, where

Starzyk delivered the drugs to Long on February 1, includes a bus stop.

                                      PROCEDURE

         The State of Washington charged Lisa Marie Mumm with three counts of delivery

of methamphetamine and one count of possession of methamphetamine. At the

beginning of trial, during discussion of motions in limine, the State agreed not to mention

Lisa Mumm' s past criminal convictions during its case in chief, but wished to reserve the

right to introduce evidence of past convictions if Lisa Mumm testified or otherwise

opened the door to the testimony.


                                            7
No. 32454-1-III
State v. Mumm


       During trial, Melissa Starzyk testified that buyers of methamphetamine came to

Lisa Mumm's home five to seven times per day. Starzyk knew that Mumm sold Lyle

Long drugs. Starzyk testified to her convictions for theft in the third degree and a

delivery of a controlled substance. She conceded she used methamphetamine regularly.

Starzyk also testified that Mumm evicted her from their shared home.

       Omak School District Transportation Supervisor Dan Wood testified, during trial,

that the school district maintained a bus stop at 102 Old Riverside Highway during the

2012-13 school year. Wood identified a school bus stop at Bartlett Avenue and the alley

behind a bank near Gene's Harvest Foods. Wood also testified to a bus stop at 29789

Highway 97 and another at the intersection of Bide-A-Wee Road and Old Riverside

Highway.

      On direct examination, Lyle Long testified to convictions of theft in the first

degree and possession of stolen property. The State introduced into evidence text

messages between Lisa Mumm and Lyle Long concerning drug sales. Mumm's counsel

then cross examined Lyle Long about his relationship with Mumm.

                Q And when did-Did Ms. Mumm move in with you and your
      father?
             A Yes.
             Q When was that?
             A (Inaudible) young. I was pretty young. I didn't quite remember
      dates that well.
                                             8
No. 32454-1-111
State v. Mumm


              Q Would you characterize Ms. Mumm, your father and you, were
      you living-was that a family type environment?
              A Some people will try to call it that.
              Q How would you characterize it?
              A As just one ofmy dad's girlfriends.
              Q And how long did Ms. Mumm live there?
              A Thirteen years.
              Q And during those thirteen years, would you characterize Ms.
      Mumm as your stepmother?
              A No.
              Q How would you characterize her?
              A (Inaudible}-
              [State]: Again, I'm going to object to the relevance. We also would
      ask to take a matter up outside the presence of the jury based on earlier-
      motion by the state regarding-admission of evidence.
              THE COURT: I'm going to ask the jury to step out, please. Thank
      you.
              Jury out
              THE COURT: Thank you. You may be seated. (Inaudible)
      argument, Mr. Sloan.
              [State]: Your Honor, I guess this is more of a fair warning argument
      for the state, in that if counsel seeks to go into this type of background the
      state would request the permission to go into additional background that
      would arguably fall under the 404(b) evidence that the defendant is seeking
      to keep out, and prior criminal history, which involves ongoing drug
      dealing and the defendant's prior arrests for task force delivery activity,
      which would have occurred during and ultimately at the end of this-the
      time that she was with the defendant's father [sic].
              So, counsel is not generally permitted to ask the background
      information without the other party being able to basically ask about those
      same incidences, what was really going on. What's trying to be portrayed
      here is effective character evidence that somehow she was acting in a
      motherly stepmother role here, where the reality is quite different.
              We're asking-we're basically asking the court that if the defendant
      is going to go there that we're allowed to explore this area-more fully.


                                            9
No. 32454-1-III
State v. Mumm


              And so we're doing this more as a motion to-to give the defense
      the ability to decide that, but if they do go there we are asking for it to let us
      explore this more fully.
              Because it's around-it's through the same time frame.
              Thank you.
              THE COURT (offmic'): You may be opening a door there, Mr.
      Blount [defense counsel]. Now that you're kind of reading between the
      lines,-(inaudible) appear-indicating that they're in a family environment
      and (inaudible) reason her-his father and she were engaged in other
      activities, you may be opening a door here, (inaudible) you may not want to
      open. I don't know.
              So,-I don't know this. Because obviously [the State] (inaudible)
      and I didn't.
              So, I'm understanding Mr. Sloan is giving you (inaudible) warning
      that at this point-
              [Defense Counsel]: (Inaudible)-
              THE COURT: -shot across the bow, but-so to speak, that it may
      explore, and the court would be more inclined to open it up and allow that
      exploration if in fact it goes on further.
              I don't know the purpose of the inquiry. You've laid some
      foundation, but after a while it gets beyond basically what I' 11 characterize
      as some preliminary, but I've allowed it to a certain point.
              Do you want to respond to Mr. Sloan's (inaudible)?
              [Defense Counsel]: Yes, your Honor.
              The reason for this questioning are two. This goes to the witness'
      motive and bias. Secondly,-we understand the state intends-We
      understand that this would open the door. Defense has already-thought
      this through. And if the state wishes to pursue that we have no objection-
      ifwe open the door.
              THE COURT: I don't think he's quite opened it, Mr. Sloan-but
      he's certainly headed in that direction. I hear what you're saying-
              [The State]: Thank you.
              THE COURT:-indicated it's a warning to him that there may be a
      question or two away from that door being opened. (Inaudible), and
      basically if there's other activities going on that he can testify to that would


                                             10
No. 32454-1-111
State v. Mumm


      point to your (inaudible), Mr. Blount, you need to be-I guess you're put
      on notice at this point.
             And basically under Rule 404(b), we're talking about evidence of
      other crimes, wrongs or acts that (inaudible) character, but however may be
      admissible if there's indication-you talked about motive, intent,
      (inaudible) or opportunity, here-you're indicating you may be headed
      down that direction.
              [Defense Counsel]: Understood, your Honor.
             THE COURT: With that in mind, do you have any further comment?
             [Defense Counsel]: No, your Honor.

             Q So, Mr. Long, what you had just stated was-testified was that
      you and Ms. Mumm and your father lived in the same household for 13
      years, correct?
             A Yes.
             Q And-when did you leave the household?
             A Off and on (inaudible) 13 years.
             Q So during those 13 years-when you're saying you lived off and
      on, can you be a little more specific what that means?
             A (Inaudible) live there so I moved out. I lived on the streets.

RP at 388-93.

      On redirect, the State elicited the following testimony from Lyle Long:

             Q And did Ms. Mumm indicate-a reason why she was nervous
      about that?
             A Because she didn't want to go to prison.
             Q Again?
             A Again.
             Q Was the task force involved-when you say the raid, was-that a
      task force case, at your father's house involving Ms. Mumm?
             A Yes.
             Q And your-your father at that point?
             A Yes.
             Q Was that the end of their relationship?
                                          11
No. 32454-1-111
State v. Mumm


             A Yeah. That's what started it. And after she got out she came
      back (inaudible) for six months and then that was-my dad kicked her out.
      'Cause she (inaudible) to go right back to the same routine.
             Q And the house where this was at, was that your-house owned by
      your dad?
             A Yes.
             Q So it wasn't-wasn't her house.
             A No.
             Q And was that involving methamphetamine?
             A Yes.
             Q Is that-when you were in contact with the task force, is that why
      you believed you could obtain methamphetamine-
             A Yeah.
             Q - from Ms. Mumm?
             A Yep.

RP at 404-06.

      Lisa Mumm defended the prosecution by contending her former roommate

Melissa Starzyk sold the methamphetamine. Mumm declared that Starzyk frequently

borrowed her phone and car. Mumm testified that Long regularly visited her house for

five months to see Starzyk. Mumm admitted exchanging text messages with Long

regarding selling him methamphetamine, but claimed she contacted Long on behalf of

Starzyk. During trial, witnesses Starzyk and Lyle Long refuted the contention that

Starzyk sold Long methamphetamine. Mumm explained that she interfaced with

Christian Aquino Gonzales because she borrowed money from him.




                                           12
No. 32454-1-111
State v. Mumm


       On direct examination, defense counsel asked Lisa Mumm: "were you charged

with anything?" RP at 474. Mumm responded "[t]hree counts of delivery." RP at 474.

Counsel then inquired: "is that-the only felony that you were charged with?" RP at 474.

Mumm answered that the State also charged her with escape. She explained that a prison

allowed her a three-day furlough to locate her daughter, and she failed to return. On

cross examination, the State explored those statements:

             Q Ms. Mumm, you had testified-you were asked your-your
      experience in-dealing with drugs. And you indicated that your experience
      in dealing with drugs was an incident back when?
             A (Inaudible).
             Q And you said you were charged with just three counts.
             A Three counts of delivery, yes.
             Q That's not exactly true, is it.
             A And the-and the escape.
             Q You were charged with twelve counts, weren't you?
             A Oh. When 1-Yeah. They (inaudible) twelve counts on me,
      but-
             Q Those counts included other counts of delivery, unlawful use of
      building for drug purposes, possession of a controlled substance other than
      marijuana, use of drug paraphernalia, and four counts of unlawful
      possession of a firearm?
             A I don't even know how they-I did not have no-no firearm.
      Those were-
             Q You were charged with those crimes?
             A Yeah.
             Q And there was an agreement for you to plead-it wasn't twelve-
      plus months; it was 20 months. Correct?
             A Yeah, but-Yeah, but I did-I did-



                                           13
No. 32454-1-III
State v. Mumm


                Q Now that's not really the only dealings you had back in that time,
       was it? Those were-those weren't the only dealings you had with drugs.
       Isn't it true that you worked-had other cases open that you worked with
       the task force back at that time?
               A One time.
                Q Wasn't it two times?
                A I only recall one time.

               Q But then you got caught delivering [methamphetamine] again
       after that, which is what resulted in you being charged and ultimately
       convicted.
               A Correct.

RP at 497-99.

       At the close of trial testimony, Lisa Marie Mumm proposed a limiting instruction

in accordance with 11 Washington Practice: Washington Pattern Jury Instructions:

Criminal 5 .05, at 172 (3d ed. 2008) (WPIC). The proposed jury instruction read:

              You may consider evidence that the defendant has been convicted of
       a crime only in deciding what weight or credibility to give to the
       defendant's testimony and for no other purpose.

RP at 535. The trial court denied giving the jury instruction on the basis that Mumm

opened the door to the testimony and thus the State used the testimony as substantive,

rather than impeachment, evidence. In its ruling, the trial court emphasized a note to

pattern instruction 5.05:

              Use this instruction only when a defendant is a witness and a prior
       conviction has been admitted solely for impeachment purposes. It should
       not be given if a prior conviction was admitted for a substantive purpose.
                                            14
No. 32454-1-III
State v. Mumm



RP at 536.

       At the State's request, the trial court delivered the following jury instruction:

              "School bus" means a vehicle that meets the following requirements:
       (1) has a seating capacity of more than ten persons including the driver; (2)
       is regularly used to transport students to and from school or in connection
       with school activities; and (3) is owned and operated by any school district
       or privately owned and operated under contract or otherwise with any
       school district for the transportation of students.

Clerk's Papers at 83.

       The jury found Lisa Mumm guilty of three counts of delivery of

methamphetamine. The jury also returned special verdicts, in which it found that all

three deliveries occurred within 1,000 feet of a school bus stop.

       At sentencing, the trial court imposed $4,570.50 in legal financial obligations.

The discrete obligations included a $500.00 victim assessment charge, $220.50 for the

criminal filing fee and sheriff service fees, a $100.00 deoxyribonucleic acid (DNA)

collection fee, a $40.00 booking fee, a $3,000.00 VUCSA fine, and $460.00 in

restitution. The sum of those numbers totals $4,320.50. The trial court struck that

number from the bottom of the judgment and sentence and wrote $4,570.50.




                                             15
No. 32454-1-III
State v. Mumm


                                 LAW AND ANALYSIS

       On appeal, Lisa Marie Mumm challenges her convictions for delivery of a

controlled substance on the ground that her counsel ineffectively failed to object to

improper character evidence. Mumm also challenges the school bus route enhancements.

Finally, Mumm questions the imposition of some of the legal financial obligations. We

affirm the delivery convictions, vacate the sentencing enhancements, and remand for a

new review of legal financial obligations.

                            Ineffective Assistance of Counsel

       Lisa Mumm alleges that her trial counsel was ineffective for failing to object to the

admission of unproven criminal charges and Lyle Long's testimony that she frequently

dealt drugs. The State counters by saying that her counsel was not ineffective for failing

to object to the testimony because Mumm's counsel opened the door to it. We do'not

address whether trial counsel performed deficiently since we can resolve Mumm' s claim

on the lack of prejudice.

       A claim of ineffective assistance of counsel requires a showing that ( 1) counsel's

performance was deficient, and (2) the deficient performance prejudiced the defendant.

Stricklandv. Washington, 466 U.S. 668,687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984);

State v. Grier, 171 Wash. 2d 17, 32-33, 246 P.3d 1260 (2011); State v. Hamilton, 179 Wash.
16
No. 32454-1-III
State v. Mumm


App. 870, 879, 320 PJd 142 (2014). If one prong of the test fails, we need not address

the remaining prong. State v. Hendrickson, 129 Wash. 2d 61, 78, 917 P.2d 563 (1996).

       For the deficiency prong, this court bestows great deference to trial counsel's

performance and begins the analysis with a strong presumption that counsel performed

effectively. State v. West, 185 Wash. App. 625, 638, 344 P.3d 1233 (2015). Deficient

performance is performance that falls below an objective standard of reasonableness

based on consideration of all circumstances. State v. McFarland, 127 Wash. 2d 322, 334-

35, 899 P.2d 1251 (1995). The defendant bears the burden to prove ineffective assistance

of counsel. State v. McFarland, 127 Wash. 2d at 335.

       Trial strategy and tactics cannot form the basis of a finding of deficient

performance. State v. Johnston, 143 Wash. App. 1, 16, 177 PJd 1127 (2007). The

decision of when or whether to object to testimony is a classic example of trial tactics.

Only in egregious circumstances, on testimony central to the State's case, will the failure

to object constitute incompetence of counsel justifying reversal. State v. Madison, 53
Wash. App. 754, 763, 770 P.2d 662 (1989).

       Under Washington precedence, a defendant bears the burden of showing, based on

the record developed in the trial court, that the result of the proceeding would have been

different but for counsel's deficient representation. State v. McFarland, 127 Wash. 2d at


                                             17
No. 32454-1-111
State v. Mumm


337. If the defendant claims that defense counsel should have objected to evidence, the

defendant must establish that the trial court probably would have sustained the objection.

State v. McFarland, 127 Wash. 2d at 337 n.4.

       Lisa Mumm argues that her trial counsel was ineffective on two occasions: (1)

when the State cross-examined Mumm about drug dealing while living with Lyle Long

and his father, and (2) when the State elicited testimony from Lyle Long claiming that

Mumm frequently sold drugs. Assuming Mumm's counsel inadequately performed, we

conclude the alleged inadmissible testimony did not prejudice her.

       Lisa Marie Mumm argues that the improper character evidence prejudiced her

because the trial turned on the credibility of witnesses. Nevertheless, the State presented

overwhelming evidence to establish that Mumm delivered methamphetamine on three

occasions to Lyle Long. The State presented Mumm's own statements about selling

methamphetamine, her text messages, multiple police officer's testimony, the

methamphetamine she sold, and Lyle Long and Melissa Starzyk's testimony. Mumm's

testimony that she sent texts to Lyle Long to facilitate the methamphetamine sales on

behalf of Melissa Starzyk destroyed, rather than advanced, her defense. The testimony

implicated Mumm as an accomplice. RCW 9A.08.020. The same criminal liability




                                            18
No. 32454-1-111
State v. Mumm


attaches to a principal and her accomplice because they share equal responsibility for the

substantive offense. State v. Silva-Baltazar, 125 Wn.2d 472,480, 886 P.2d 138 (1994).

                                         WPIC 5.05

       Lisa Mumm next assigns error to the trial court's refusal to issue a WPIC 5.05

instruction limiting the jury's ability to consider her prior convictions. WPIC 5.05 reads:

              You may consider evidence that the defendant has been convicted of
       a crime only in deciding what weight or credibility to give to the
       defendant's testimony, and for no other purpose.

WPIC 5.05, at 172. The State responds that the proposed instruction would be

inappropriate because evidence of other drug sales was admitted substantively. We do

not address the merits ofMumm's argument, because of the lack of prejudice resulting

from the refusal to give the jury instruction.

       A trial court must give a limiting instruction when evidence is admitted for one

purpose but not for another and the party against whom the evidence is admitted requests

the trial court give the instruction. State v. Gallagher, 112 Wn. App. 601,611, 51 P.3d
100 (2002). Therefore, in order to determine whether a limiting instruction was properly

refused, a court must determine the purpose for which the testimony was admitted.

       The State argues that evidence of Lisa Mumm's earlier unproven charges and Lyle

Long's testimony that Mumm often sold illicit drugs were admitted for substantive


                                                 19
No. 32454-1-111
State v. Mumm


purposes. The State maintains that defense counsel elicited some of the testimony and

opened the door to the rest when counsel questioned Long about Mumm living with him

and his father. The State believes the evidence of the living arrangement rendered a

misperception that Mumm created a family environment at Lyle Long's home, when

Mumm's presence actually caused havoc because of her methamphetamine sales. The

State contends evidence of earlier drug transactions addressed Mumm's knowledge, bias,

and motive and the testimony rebutted assertions uttered by Mumm during her testimony.

       Generally, evidence of earlier convictions and wrongful acts represents

impeachment, not substantive evidence. State v. Jones, 101 Wash. 2d 113, 120-21, 677
P.2d 131 (1984), overruled on other grounds by State v. Brown, 111 Wash. 2d 124, 761
P.2d 588 (1988) (pluality opinion), adhered to on other grounds on recons., 113 Wash. 2d
520, 782 P.2d 1013 (1989). "Substantive evidence" is defined as "[e]vidence offered to

help establish a fact in issue, as opposed to evidence directed to impeach or to support a

witness's credibility." BLACK'S LAW DICTIONARY 678 (10th ed. 2014). Whereas

"impeachment evidence" is defined as "[e]vidence used to undermine a witness's

credibility." BLACK'S LAW DICTIONARY 676 (10th ed. 2014).

       We question whether evidence of Lisa Mumm's earlier crimes or drug sales helps

to prove she committed the three charged crimes. The State asked to introduce evidence


                                            20
No. 32454-1-III
State v. Mumm


of the earlier sales to counter the defense suggestion that Lisa Mumm lived with Lyle

Long in a family environment. This purpose tends to impeach Mumm' s testimony

concerning her relationship with Lyle Long, but does not directly show sales of drugs in

2012 and 2013. Still, we recognize the possibility that the evidence could be considered

substantive evidence under the issues raised by the State and Mumm' s own testimony.

We need not resolve this interesting question, because we rule any erroneous failure to

deliver the jury instruction was harmless.

       An error is harmless if the outcome of the proceeding would have been the same

even if the error had not occurred. State v. Jackson, 102 Wash. 2d 689, 695, 689 P.2d 76

( 1984 ). The error must be harmless beyond a reasonable doubt. Chapman v. California,

386 U.S. 18, 22, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967).

       As the State argues, WPIC 5.05 would not cover all of the evidence Lisa Mumm

argues needed to be limited. The jury instruction would only blanket the convictions, not

the information of Long's drug dealing. In addition, as already analyzed, the State

presented a large quantity of admissible evidence that established Mumm's guilt,

including Mumm's own statements about selling methamphetamine, her text messages,

multiple police officer's testimony, the methamphetamine she sold, and Lyle Long's and




                                             21
No. 32454-1-111
State v. Mumm


Melissa Starzyk's testimony. The refusal to give a limiting instruction was harmless

beyond a reasonable doubt.

                             School Bus Stop Enhancements

       Lisa Mumm argues that insufficient evidence supported the school bus route stop

enhancement because the State failed to prove the seating capacity of the buses in

question. Mumm argues that, because the jury instruction's definition of a school bus

included the bus's seating capacity, the law of the case doctrine required the State to

prove the seating capacity. The State responds that the seating capacity is not a necessary

element of the sentencing enhancement and that the law of the case doctrine does not

apply to definitional instructions. We agree with Mumm and reverse the sentence

enhancements.

      Evidence is sufficient if a rational trier of fact could find each element of the crime

beyond a reasonable doubt. State v. Green, 94 Wash. 2d 216, 221-22, 616 P.2d 628 (1980).

Both direct and indirect evidence may support the jury's verdict. State v. Brooks, 45 Wn.

App. 824, 826, 727 P.2d 988 (1986). This court draws all reasonable inferences in favor

of the State. State v. Partin, 88 Wash. 2d 899, 906-07, 567 P.2d 1136 (1977). Only the trier

of fact weighs the evidence and judges the credibility of witnesses. State v. Carver, 113
Wash. 2d 591, 604, 781 P.2d 1308, 789 P.2d 306 (1989).


                                            22
No. 32454-1-III
State v. Mumm


       A "school bus route stop" "means a school bus stop as designated by a school

district." RCW 69.50.435(6)(c). The State correctly notes that seating capacity is not

part of the definition of a school bus. RCW 69.50.435(6)(b) defines "school bus" as:

               ... a school bus as defined by the superintendent of public
       instruction by rule which is owned and operated by any school district and
       all school buses which are privately owned and operated under contract or
       otherwise with any school district in the state for the transportation of
       students.

Nevertheless, the State's proposed jury instruction, accepted by the trial court, defined a

school bus as containing at least eleven seats. The State presented no evidence as to the

capacity of the school buses that utilized the stops near the situs of Lisa Mumm's

methamphetamine sales.

       Under the law of the case doctrine, jury instructions not objected to become the

law of the case. State v. Hickman, 135 Wash. 2d 97, 102, 954 P.2d 900 (1998). A

defendant may assign error to the sufficiency of the evidence element added by a jury

instruction. State v. Hickman, 135 Wash. 2d at 102. The law of the case tenet is a broad

doctrine that courts apply to to-convict instructions and definitional instructions. State v.

Calvin, 176 Wash. App. 1, 21,316 P.3d 496 (2013), review granted in part, 183 Wash. 2d
1013, 353 P.3d 640 (2015).




                                             23
No. 32454-1-111
State v. Mumm


                                Legal Financial Obligations

       Lisa Mumm next argues that the trial court erred by imposing legal financial

obligations. Mumm makes the argument without citing State v. Blazina, 182 Wash. 2d 827,

344 PJd 680 (2015), because she submitted her brief in December 2014. The State

responds that the court should not address the issue because Mumm failed to object

below to imposition of the financial obligations. The State also argues that evidence

shows that Mumm has the current or future ability to pay.

       In State v. Blazina, our Supreme Court clarified that RCW 10.01.160(3) requires

the trial court "do more than sign a judgment and sentence with boilerplate language

stating that it engaged in the required inquiry." Blazina, 182 Wash. 2d at 838. Rather, the

record must reflect that the trial court conducted an individualized inquiry into the

defendant's current and future ability to pay. This inquiry includes evaluating a

defendant's financial resources, incarceration, and other debts, including restitution. This

inquiry, however, is only required for the imposition of discretionary legal financial

obligations. State v. Lundy, 176 Wash. App. 96, 103, 308 P.3d 755 (2013).

       We must first decide whether to address this assignment of error given that Lisa

Mumm did not object to the imposition of legal financial obligations at trial. RAP 2.5(a)

provides, in relevant part: "The appellate court may refuse to review any claim of error


                                             24
No. 32454-1-III
State v. Mumm


which was not raised in the trial court." With respect to unpreserved challenges to legal

financial obligations, our high court clarified in Blazina: "A defendant who makes no

objection to the imposition of discretionary [legal financial obligations] at sentencing is

not automatically entitled to review." Blazina, 182 Wash. 2d at 832. "Each appellate court

must make its own decision to accept discretionary review [of claimed LFO errors not

appealed as a matter of right]." Blazina, 182 Wash. 2d at 835. Nevertheless, the Blazina

court clarified that a challenge to the trial court's entry of a legal financial obligation

order under RCW 10.01.160(3) is ripe for judicial determination. Despite the minimal

amount of mandatory legal financial obligations imposed, we grant Mumm's request to

review her assigned error because we remand the case anyway for sentencing without the

sentence enhancements.

       The State argues that the trial court conducted a sufficient analysis of Lisa

Mumm's present and future ability to pay during the trial. The State emphasizes that

Mumm testified to unreported income and minimal expenses. We consider this

testimony insufficient, because no one quantified the income or expenses. The trial court

also engaged in no inquiry or analysis of Mumm' s ability to pay.

       The trial court imposed mandatory legal financial obligations of a $500 victim

assessment fee, a $200 criminal filing fee, and a $100 DNA collection fee. State v.


                                              25
I
    No. 32454-1-111
    State v. Mumm


    Munoz-Rivera, 190 Wash. App. 870, 880, 361 P.3d 182 (2015). These three fees may not

    be challenged. We remand to the trial court to determine whether Lisa Mumm can or

    will possess the capability to pay the $40.00 booking fee and $20.50 sheriff service fees.

           Lisa Mumm also argues that the trial court erred in adding up the legal financial

    obligations in the judgment and sentence. Since we are remanding for a new

    determination of legal financial obligations, Mumm can raise any purported calculation

    mistake with the trial court on remand. State v. Healy, 157 Wn. App. 502,516,237 P.3d

    360 (2010).

                                           VUCSA Fines

           Lisa Mumm contends that the trial court erred by imposing $3,000 in fines,

    pursuant to the Violations of the Uniform Controlled Substance Act, chapter 69.50 RCW

    in Washington (VUCSA), because the trial court found her indigent for purposes of

    appointing defense counsel at the commencement of the prosecution. The State does not

    respond to this assignment of error.

          A drug offender usually also violates VUSCA and thereby subjects herself to

    additional fines. Former RCW 69.50.430 declares:

                 (1) Every person convicted of a felony violation ofRCW 69.50.401
          ... shall be fined one thousand dollars in addition to any other fine or
          penalty imposed. Unless the court finds the person to be indigent, this
          additional fine shall not be suspended or deferred by the court.
                                                26
No. 32454-1-111
State v. Mumm


              (2) On a second or subsequent conviction for violation of any of
       those laws listed in subsection ( 1) of this section, the person shall be fined
       two thousand dollars in addition to any other fine or penalty imposed.
       Unless the court finds the person to be indigent, this additional fine shall
       not be suspended or deferred by the court.

Former RCW 69.50.430 (2003).

       This court previously addressed VUCSA fines in State v. Mayer, 120 Wash. App.
720, 86 P.3d 217 (2004). In Mayer, John Mayer pled guilty to manufacturing

methamphetamine. The trial court declined to impose a VUSCA $2,000 fine because it

reasoned Mr. Mayer's incarceration would render him indigent. This court determined

that RCW 69.50.430 is mandatory and the sole exception lies when the trial court finds

the defendant to be indigent. In addressing the trial court's finding of indigency, the

court commented that RCW 69.50.430's use of the verb "to be" commands the trial court

to assess indigency in accordance with the person's situation at the time of sentencing,

not as the situation was in the past. State v. Mayer, 120 Wash. App. at 728.

       Lisa Marie Mumm argues that her indigency for purposes of appointment of

counsel qualifies her as indigent for purposes of the fine imposed under RCW 69.50.430.

She does not contend she was indigent at the time of sentencing. Under State v. Mayer,

the trial court assesses indigency at the time of sentencing, not commencement of the

prosecution. 120 Wash. App. at 728. Therefore, we reject Mumm's assignment of error.


                                             27
No. 32454-1-III
State v. Mumm


Nevertheless, we note that Mumm may raise the issue again at resentencing.

                      STATEMENT OF ADDITIONAL GROUNDS

       In her statement of additional grounds, Lisa Mumm attaches a portion of a

newspaper article describing the criminal sentences imposed on Lyle Long, the State of

Washington's confidential informant, for violation of a protective order, residential

burglary, bail jumping, and delivery of Oxycodone. She states the article comes from the

Omak Chronicle. Mumm claims the convictions reflect on the credibility of Long. She

does not provide any argument as to whether any lack of credibility of Lyle Long impacts

her convictions.

       A criminal defendant may submit a pro se statement of additional grounds for

review "to identify and discuss those matters related to the decision under review that the

defendant believes have not been adequately addressed by the brief filed by the

defendant's counsel." RAP 10.IO(a). The rule additionally declares:

             Only documents that are contained in the record on review should be
      attached or referred to in the statement.

RAP 10.IO(c); see also State v. Alvarado, 164 Wash. 2d 556, 569, 192 P.3d 345 (2008).

Lisa Marie Mumm violates this rule. We do not accept as verity hearsay statements from

newspaper articles.



                                            28
1
I
!

I   No. 32454-1-111
    State v. Mumm


I                                         CONCLUSION

          We affirm Lisa Mumm's convictions for delivery of methamphetamine, but vacate

    the three school bus stop sentence enhancements. We remand for the trial court to strike

    the enhancements and to engage in an inquiry as to whether, and in what amount, the

    court should impose discretionary legal financial obligations. Mumm may also raise any

    alleged inability to pay the $3,000 VUSCA fine on resentencing.

          A majority of the panel has determined this opinion will not be printed in the

    Washington Appellate Reports, but it will be filed for public record pursuant to RCW

    2.06.040.




    WE CONCUR:




                                             Pennell, J.
                                      j




                                               29